Citation Nr: 0711756	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC), based on 
the need for aid and attendance or housebound status, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and members of her family




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  He died in September 2001.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appellant presented testimony at a Central Office hearing 
chaired by a former Veterans Law Judge who is no longer 
employed by the Board.  The appellant was notified by letter 
dated in December 2006 that she had a right to present 
testimony before the Judge who would decide her claim.  In 
January 2007, she returned a form sent with the December 2006 
letter, indicating that she did not want another hearing.

In March 2005, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The Board observes that, in addition to remanding the issue 
listed above, it also remanded the issue of entitlement to 
service connection for the cause of the veteran's death, on 
appeal at that time.  That claim was subsequently granted by 
the RO in a July 2006 rating decision.  The appellant has not 
appealed the July 2006 decision.  In a VA Form 21-4138, dated 
July 31, 2006, the appellant listed the cause of death issue 
as being on appeal; however, the July 2006 rating decision 
was not mailed to her until August 1, 2006.  Therefore, the 
VA Form 21-4138 is not deemed to be a notice of disagreement 
with that decision.  Moreover, the appellant's representative 
only listed the SMC claim in a February 2007 written brief.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability].

The Board notes that, in the July 2006 VA Form 21-4138, and 
at her hearing, the appellant discussed the issue of an 
earlier effective date for the assignment of a 100 percent 
rating for the veteran's service-connected psychiatric 
disorder.  (It appears that such may have been raised in 
connection with a claim for Dependency and Indemnity benefits 
under the provisions of 38 U.S.C.A. § 1318(b), which has been 
rendered moot in light of the grant of service connection for 
the cause of the veteran's death.)  With respect to any claim 
for earlier effective date, the Board observes that, in a 
February 2000 rating decision, the RO assigned an earlier 
effective date of April 1994 for the veteran's psychiatric 
disorder.  The veteran did not appeal that decision, and no 
effective date claim was pending at the time of his death.  
Accordingly, that issue is not before the Board and will not 
be addressed further here.


FINDINGS OF FACT

1.  At the time of the veteran's death, he was seeking SMC, 
based on the need for aid and attendance or housebound 
status; service connection was in effect for schizophrenic 
reaction with dementia.  

2.  The evidence in the file at the time of the veteran's 
death establishes that he was confined to a nursing home in 
part due to dementia.  

CONCLUSION OF LAW

Entitlement to SMC, based on the need for aid and attendance 
or housebound status, for the purpose of accrued benefits is 
established.  38 U.S.C.A. §§ 1114, 5121(a) (West 2002); 38 
C.F.R. § 3.350, 3.352, 3.1000(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to SMC, based on the 
need for aid and attendance or housebound status, for the 
purpose of accrued benefits.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence his or her possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in May 2005, after its initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the claim in 
July 2006.  There is no indication or reason to believe that 
the ultimate decision of the RO on the merits of the claim 
would have been different had VCAA notice been provided 
before the initial adjudication of the claim.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
the award of SMC, the Board finds that there is no prejudice 
to her in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
simply notes that its decision here is constrained to the 
matter of entitlement to SMC.  The downstream issue of the 
assignment of an effective date will not be decided by the 
Board, but will be decided by the RO upon the issuance of the 
Board's decision.  The RO will have the opportunity prior to 
issuing its rating decision to ensure that complying notice 
has been provided to the appellant.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the appellant.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Accrued Benefits

An individual entitled to accrued benefits may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which a payee was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of his death. 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

An application for accrued benefits must be filed within one 
year after the date of death. 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the veteran 
or other payee must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Special Monthly Compensation

Special Monthly Compensation (SMC) is a special statutory 
award, in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule. Claims for SMC, other than those pertaining to one-
time awards and an annual clothing allowance, are governed by 
38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 38 C.F.R. § 3.350(b) (2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest. It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made. The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole. It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. Determinations 
that the veteran is so helpless, as to be in need of regular 
aid and attendance will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed. They must be based on the actual 
requirement of personal assistance from others.

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound. The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime. 38 
U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2006).

Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Board notes that there has been a revision to the law 
regarding accrued benefits claims.  That amendment removed 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits; however, the amendment relates only to cases where 
the veteran's death occurred on or after the date of 
enactment, December 16, 2003.  It does not affect cases 
involving deaths prior to that time, such as this case.  
Accordingly, the two-year limit on benefits is applicable in 
this case.

As an initial matter, the Board notes that the appellant 
filed her claim in October 2001, within the time period 
required for accrued benefits.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by an 
apportionee, surviving spouse, child or parent is deemed to 
include a claim for any accrued benefits.  38 C.F.R. § 3.152, 
3.1000(c) (2006).

Also, at the time of the veteran's death, a claim was pending 
for entitlement to SMC based on the need for aid and 
attendance or at the housebound rate.  Therefore, as set out 
above, for the claim of entitlement to accrued benefits to be 
substantiated, the evidence must establish that, at the time 
of the veteran's death, he was entitled to SMC based on the 
need for aid and attendance or at the housebound rate, either 
under existing ratings or based on evidence in the file at 
the time of his death.  

The Board notes that the veteran was in a VA nursing facility 
at the time of his death, and there was no reasonable 
prospect that his condition would significantly improve.  The 
record is replete with references to his dementia and the 
limitations imposed by such disorder.  A September 2001 care 
assessment shows that he required total nursing support.  The 
evidence also shows that the veteran required assistance with 
bathing, shaving, hygiene, denture care, dressing and 
grooming.  The veteran was able to feed himself, but only 
after he received assistance in positioning himself properly.  
In sum, there is no dispute that the veteran was in need of 
aid and attendance.  Moreover, as the veteran was 
institutionalized and it was reasonably certain that such 
confinement would continue throughout his lifetime, the Board 
also finds that he was permanently housebound within the 
meaning of the regulation.  The question that remains to be 
resolved is whether such status or condition was due to his 
service-connected disability.  

For the purpose of determining the extent to which the 
veteran's service-connected psychiatric disorder contributed 
to his need for aid and attendance, the Board remanded this 
case in March 2005 so that a medical opinion could be 
obtained.  In a June 2006 opinion, a VA physician reviewed 
the multiple claim folders and rendered an opinion.  The 
physician concluded that the veteran's schizophrenia alone 
did not render the veteran in need of aid and attendance.  
According to the physician, "[t]he principal reasons for this 
level of debility are dementia and stroke."  

In a May 1995 rating decision, the service-connected mental 
disorder was expanded to include dementia.  Such was based on 
the report of a VA hospitalization in 1994, during which a 
physician opined, based on a history presumably provided by 
the veteran, that he had a "long-standing frontal lobe 
dysfunction, most likely resulting from his proximity to an 
exploding concussion grenade in 1952."  The diagnoses were 
dementia and personality disorder due to head trauma.  
Whether or not such injury actually occurred is unknown.  The 
service medical records do not reference a head injury or 
concussion blast and the VA physician who recently conducted 
a thorough review of the claim file in connection with the 
Board's remand action did not find convincing evidence of 
mental illness due to traumatic brain injury.  Nonetheless 
service connection was in effect for dementia during the last 
years of the veteran's life.  The question of whether the 
veteran's dementia was a component of his service-connected 
psychiatric disorder is therefore settled and acknowledged, 
and need not be further discussed.  

Accordingly, based on the evidence in file at the time of the 
veteran's death, the Board finds that the veteran's service-
connected psychiatric disability was a principal reason for 
the veteran's need of aid and attendance and his housebound 
status during the years preceding his death.  

In conclusion, an award of special monthly compensation based 
on the need for aid and attendance or housebound status, for 
accrued benefits purposes, is in order.  


ORDER

Entitlement to SMC, based on the need for aid and attendance 
or housebound status, for accrued benefits purposes is 
granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


